Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 05-1597

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                               LENARD GIBSON,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                    Before

                       Selya, Lipez, and Howard,
                            Circuit Judges.



     Aziz Safar and Safar Law Office, on brief for appellant.
     Donald C. Lockhart, Assistant United States Attorney and
Robert Clark Corrente, United States Attorney, on brief for
appellee.




                                May 23, 2006
            PER CURIAM.   After a two-day jury trial, Lenard Gibson

was found guilty of being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 924(g)(1) and 924(e).         On appeal, Gibson

challenges the district court's denial of his motion for a new

trial.    Specifically, Gibson asserts that the government failed to

disprove his entrapment defense.

                                    I.

            We recite the facts relevant to Gibson's entrapment

defense as they are reflected in the record.          Kenneth Vieira was a

federally licensed dealer of firearms and proprietor at a gun store

located in Riverside, Rhode Island.        On September 6, 2004, Gibson

entered   Vieira's   store   and   inquired   about   gun   types   and,   in

particular, how he could purchase a Glock pistol.            Vieira showed

Gibson how to disassemble and clean the pistol; thereafter, Gibson

practiced taking the gun apart.           Subsequently, Vieira informed

Gibson of the requirements for purchasing a gun, including two sets

of criminal background checks.      Gibson asked if it was permissible

for another person to purchase a gun on his behalf, prompting

Vieira to ask Gibson if there was a problem.           Gibson told Vieira

that he was a felon, whereupon Vieira told Gibson he was prohibited

from buying a gun and that he was not even allowed in the store.

Vieira informed Gibson that he would have to speak to "his boss".

Gibson gave Vieira a $100 cash deposit to ensure that Vieira did

not sell the Glock pistol to another buyer.


                                    -2-
           Immediately after Gibson left the store, Vieira reported

the incident to an ATF agent.    At the agent's behest, Vieira called

Gibson on the following day to inform him that the purchase could

go forward.     Gibson returned to the store that same day, and in the

presence of Vieira and the agent (who was posing as an employee),

Gibson   paid    the   outstanding   balance   for   the   Glock   pistol,

approximately $400, and practiced disassembling the gun.            Gibson

reiterated that a friend, Randi Scott, would complete the necessary

paperwork for purchase of the Glock.

           Later that same day, Gibson returned with Scott, who

began filling out the paperwork.       In the meantime, Gibson selected

another firearm he wished to purchase, a .38 semiautomatic pistol.

He told Vieira that he wanted to purchase this gun and asked how

the gun functioned.      After Scott finished the paperwork, Vieira

informed them that he would contact them when the guns were ready

for pick up.

           Around September 14, the ATF agent instructed Vieira to

call Gibson to tell him that the firearms would be ready on

September 16. Vieira called Gibson, who informed him that he would

return to the store on the morning of the 16th.       When Gibson failed

to appear by the afternoon of the 16th, Vieira called Gibson

(acting on instructions from the ATF agent) to find out when he was

coming. Gibson explained that Scott was unavailable to pick up the

guns and asked whether he could pick up the guns himself.            After


                                     -3-
consulting with the ATF agent, Vieira informed Gibson that this

would be acceptable.     Gibson arrived at the store approximately 30

minutes later.     There, Gibson took possession of the two guns, and

he also purchased two boxes of ammunition and other accessories.

Gibson paid a total of $650 in cash, leaving a balance of $75,

which he agreed to pay within a week.         On leaving the store with

his purchases, Gibson was arrested.

                                   II.

           A district court may grant a motion for a new trial if

the jury "reached a seriously erroneous result."           United States v.

Rivera   Rangel,   396   F.3d   476,   486   (1st   Cir.   2005)   (internal

citations and quotation marks omitted).             Review of a district

court's "denial of a motion for a new trial is for manifest abuse

of discretion."    United States v. Glenn 389 F.3d 283, 287 (1st Cir.

2004).

           We have held that there is entrapment when:

     the criminal design originates with the officials of the
     Government, and they implant in the mind of an innocent
     person the disposition to commit the alleged offense and
     induce its commission in order that they may prosecute.
     Using this definition, it is easy to see that there are
     two necessary prongs to the entrapment defense:
     government inducement of the crime, and a lack of
     predisposition on the part of the defendant to engage in
     the criminal conduct.

United States v. Walter, 434 F.3d 30, 35 (1st Cir. 2006).            Once a

defendant introduces a defense of entrapment, "the government [can]

succeed on the entrapment issue if it prove[s] beyond a reasonable


                                   -4-
doubt that either 1) there was no inducement; or 2) that the

defendant was predisposed."          Id.

            Here, the government prevailed in defeating Gibson's

entrapment defense at trial by presenting overwhelming evidence of

predisposition.     A reasonable jury could conclude that Gibson: (1)

voluntarily      visited    the   store     for   the   first   time;    (2)    was

determined to purchase a firearm despite the proprietor's concerns;

(3) left a deposit on one firearm; (4)             raised the idea of using a

"straw" buyer; (5) showed interest in a second gun; (6) provided

the   "straw"    buyer;    (7)    asked     for   demonstrations    of    how   to

disassemble and maintain the firearms, and practiced in the gun

store; and (8) using a substantial cash payment, purchased both

firearms.

            Gibson asserts that on the day alleged in the indictment,

September 16th, he had a "change of heart" and testified to that

effect during the trial -- in essence asserting that he lacked the

necessary predisposition.         He claims that he would not have taken

possession of the firearms on that day except for the inducement on

the part of the government.          Given the evidence adduced at trial,

a reasonable jury was certainly free to reject his testimony and

his "change of heart" story.

            In   summary,    there    was    no   discernible    error    by    the

district court, much less a manifest abuse of discretion, in its

denial of Gibson's motion for a new trial.


                                       -5-
Affirmed.




            -6-